Citation Nr: 0201272	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  95-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Evaluation of service connected right knee degenerative joint 
disease status post medial meniscectomy, rated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from February 1980 to 
January 1983.

This case came before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1993 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 1996, the Board remanded the 
appeal for additional development and VA examination.  This 
development has been completed to the extent possible and the 
RO has fully complied with the Remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, this appeal is 
ready for appellate review.


FINDING OF FACT

Right knee degenerative joint disease status post medial 
meniscectomy is currently manifested by no more than 
extension limited to 5 degrees and periarticular pathology 
with occasional painful motion, but no lateral instability or 
recurrent subluxation.


CONCLUSION OF LAW

Right knee degenerative joint disease status post medial 
meniscectomy is no more than 10 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for degenerative joint disease of the 
right knee status post medial meniscectomy (hereinafter right 
knee disability) was granted in an October 1993 rating 
decision and assigned a 10 percent evaluation.  The appellant 
has contended that a higher evaluation is warranted.  In 
statements submitted in support of his claim, the appellant 
has contended that he has pain that has gotten worse and 
prevents him from sleeping at night.  Kneeling, walking, or 
standing for prolonged periods causes pain for hours and 
sometimes days.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled for the following reasons.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim have been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  By virtue of 
the October 1993 rating decision, the Statement of the Case 
and Supplemental Statements of the Case issued during the 
pendency of this appeal, the appellant was given notice of 
the information, medical evidence, or lay evidence necessary 
to substantiate the claim for an increased rating.  In a 
letter issued in October 2001, the RO gave the appellant 
detailed notice of the evidence necessary to substantiate his 
claim and of the evidentiary defects existing in the claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  Service 
medical records were previously obtained and associated with 
the claims folder.  In an October 1994 statement, the 
appellant identified treatment by an orthopedic doctor since 
March 1994.  In compliance with the Board's 1996 Remand 
instructions, the RO wrote to the appellant in January 1997 
and requested the names and addresses of any post-service 
treatment providers.  No response was received from the 
appellant.  In an October 2001 letter this information was 
again requested.  The appellant did not respond.  The VA 
examination report dated in July 1998 indicated that the 
appellant was taking no treatment for his right knee and had 
received no medical care in the past year.  Accordingly, we 
hold that the RO made every reasonable effort to obtain these 
alleged records and that the appellant has failed to 
adequately identify these records for the purpose of 
development.  There is no further duty to obtain this 
evidence and further efforts on the part of the RO to get the 
necessary information from the appellant would be a waste of 
government resources. 

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded VA examinations in 1993, 1995, and 1998 that 
specifically addressed the degree of disability associated 
with the service connected right knee disability.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating musculoskeletal disabilities.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In reaching the determination below, the 
Board has considered whether staged evaluations should be 
assigned.  The Board concludes that the disability addressed 
has not significantly changed and a uniform evaluation is 
appropriate in this case. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant underwent a right medial meniscectomy in 
service in April 1981.  He continued with complaints of right 
knee pain afterwards.  Mild effusion was noted and 
degenerative joint disease was diagnosed in the right knee in 
a March 1983 VA Medical Center record.

A VA examination was conducted in April 1993.  The appellant 
complained of pain in his knee with standing, walking and 
with moist weather.  His posture was erect and he exhibited a 
mild right limp.  Examination of the right knee revealed a 
healed surgical scar that was non-tender and non-adherent.  
There was no evidence of effusion or any instability.  There 
was crepitus with movement and pain.  There was no limitation 
of motion.  X-ray examination revealed a narrow tibiotalar 
joint space and small spurs that might represent degenerative 
changes.  Status post medial meniscectomy and degenerative 
joint disease of the right knee was diagnosed.

A VA examination was conducted in February 1995.  The 
appellant complained of localized right knee medial pain 
associated with swelling and instability.  He had weakness in 
his right knee.  The pain worsened with standing or walking 
for a long time.  On physical examination there was no 
swelling or deformity of the right knee.  There was medial 
instability with stress valgus.  There was no lateral 
instability with stress varus.  There was no anterior or 
posterior instability with drawer testing.  He had a positive 
patellar grinding test and crepitus on the right.  Flexion 
was to 140 degrees.  He lacked 5 degrees to complete 
extension.  Muscle strength was 5/5, which was normal.  Right 
knee tendonitis and contracture were diagnosed.

A VA examination was conducted in July 1998.  The examiner 
commented that he had reviewed that claims folder carefully.  
The appellant reported mild pain around the right knee joint 
with occasional radiation to the right thigh.  He denied any 
other symptomatology when questioned including weakness, 
stiffness, swelling, heat and redness, instability or giving 
way, locking, fatigability or lack of endurance.  He was 
taking no pain medication and had received no treatment in 
the past year.  Kneeling, standing or walking for a long time 
aggravated the pain.  Nothing alleviated the pain and he had 
it almost all of the time.  He did not use any assistive 
devices.  There were no constitutional symptoms of 
inflammatory arthritis.  He was working as a mechanic.  
During the past year he had 10 absences at work due to his 
knee condition.  He could not run or kneel as he did before.  
On physical examination he exhibited flexion to 140 degrees 
and extension to -5 degrees.  There was no painful motion in 
the range of motion.  There was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding in 
the right knee.  The surgical scars were well healed without 
any adhesions.  He exhibited a moderate congenital bilateral 
knee genu varus deformity.  He had a normal gait cycle.  
There was no ankylosis in the right knee.  There was no leg 
length discrepancy.  Status post medial meniscectomy and 
degenerative joint disease in the right knee was diagnosed.  
The examiner indicated that there was no scientific method to 
measure pain.  Based on that day's examination, the appellant 
had a pain free, functional right knee with full range of 
motion.  There was no functional loss due to pain as 
evidenced by the visible behavior of the appellant during the 
physical examination.  In his opinion there was no range of 
motion loss due to pain on use, or during flare-ups.  There 
was no ankylosis, limitation or blocking, adhesions, tendon 
tie up, or contracted scars in the right knee.  

The appellant's right knee disability, degenerative joint 
disease status post medial meniscectomy, is currently rated 
by analogy to other impairments of the knee.  A knee 
impairment with severe recurrent subluxation or lateral 
instability is assigned a 30 percent rating.  A knee 
impairment with moderate recurrent subluxation or lateral 
instability is assigned a 20 percent rating.  For slight 
recurrent subluxation or lateral instability, a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a; Diagnostic Code 5257 
(2001).

However we note that there is no competent evidence of 
recurrent subluxation or lateral instability in the right 
knee.  Medial instability was noted on only one examination 
in February 1995, and in all of the examinations there was no 
lateral instability.  In light of this, the appellant is more 
properly rated under the criteria for the degenerative joint 
disease.  In the absence of any evidence of moderate 
recurrent subluxation or lateral instability and the absence 
of the appellant's complaint of such a symptom, he would not 
be entitled to a higher evaluation under this code.

Therefore we have considered whether a higher evaluation 
under the criteria for rating degenerative joint disease is 
warranted in this case.  Arthritis due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a; Diagnostic Code 
5010 (2001).  Diagnostic Code 5003 for degenerative arthritis 
(hypertrophic or osteoarthritis) provides that for 
degenerative arthritis established by X-ray findings, it will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected, to be combined, not added.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
rating is provided for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating 
is provided for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  The 20 percent 
and 10 percent ratings based on X-rays findings are not to be 
combined with ratings based on limitation of motion, and will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

A 30 percent evaluation is assigned for limitation of flexion 
of the leg limited to 15 degrees; a 20 percent evaluation for 
flexion limited to 30 degrees; a 10 percent evaluation for 
flexion limited to 45 degrees; and a noncompensable 
evaluation for flexion limited to 60 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5260 (2001).

Extension of the leg limited to 45 degrees is assigned a 50 
percent evaluation.  Extension limited to 30 degrees is 
assigned a 40 percent evaluation.  Extension limited to 20 
degrees is assigned a 30 percent evaluation.  Extension 
limited to 15 degrees is assigned a 20 percent evaluation.  
With extension limited to 10 degrees, a 10 percent evaluation 
is warranted.  When extension is limited to 5 degrees, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.71a; 
Diagnostic Code 5261 (2001).

The preponderance of the evidence is against a higher 
evaluation for arthritis in the right knee based on 
limitation of motion, as flexion is not limited at all and 
extension is not limited to a compensable degree.  

We have considered the appellant's contention that a higher 
evaluation is warranted because he experiences pain in his 
knee.  Pain and painful motion is contemplated in the current 
evaluation.  It is the intention of the schedule to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 38 C.F.R. 
§ 4.59 (2001).  The currently assigned compensable evaluation 
is a reflection of the painful joint (38 C.F.R. § 4.59) as 
opposed to actual instability or recurrent subluxation in the 
right knee.  

We have also considered whether the appellant has functional 
limitation in the right knee that approximates a higher 
evaluation.  Five degrees of extension is absent and the 
appellant has complained of pain and pain with use.  However, 
neither of these findings has been shown to approximate 
flexion limited to 30 degrees or extension limited to 15 
degrees, either of which would warrant the higher evaluation.  
He has denied more movement than normal, weakened movement, 
excess fatigability, or incoordination; and it has not been 
shown on examination.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2001).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In light of the fact that the appellant's right knee 
disability was rated by analogy and that degenerative joint 
disease has been assigned a compensable evaluation and there 
is no recurrent subluxation or lateral instability, separate 
evaluations for arthritis and a disability previously rated 
under Diagnostic Code 5257 are not for application.  
VAOPGPREC 23- 97 (1997), VAOPGPREC 9-98 (1998).


Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  It does not appear that 
the RO in this case expressly considered this regulation, 
however having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  The Board finds that the 
schedular criteria and currently assigned evaluation for the 
right knee disability is adequate and that the appellant does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  A compensable evaluation contemplates 
some interference with employment.  The appellant has 
indicated that he has missed 10 days of work in a year due to 
his service connected right knee.  Even without any 
verification of this, such few days of missed work would not 
amount to marked interference with employment.  The appellant 
has had little documented treatment for his right knee 
complaints and no hospitalizations of record since service, 
therefore frequent periods of hospitalization have not been 
shown.



ORDER

An increased rating for right knee degenerative joint disease 
status post medial meniscectomy is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

